      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 1 of 18 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

N.F., AS PARENT AND NEXT FRIEND OF M.F., )
A MINOR,                                 )
                                         )
            Plaintiff,                   )
                                         )
            vs.                          )                  No.:
                                         )
BOARD OF EDUCATION OF THE CITY           )                  Plaintiff demand trial by jury
OF CHICAGO AND DANIEL R. ERRICO,         )
                                         )
            Defendants.                  )

                                   COMPLAINT AT LAW

       Plaintiff, N.F, as Parent and Next Friend of M.F., a Minor, by and through their attorneys,

CLIFFORD LAW OFFICES, P.C., complaining of the Defendants, BOARD OF EDUCATION

OF THE CITY OF CHICAGO and DANIEL R. ERRICO, state as follows:

                                      INTRODUCTION

       1.     Plaintiff brings this matter to redress the sexual abuse and discrimination

occurring by Defendants Board of Education of the City of Chicago (“Board”) and Daniel R.

Errico (“Errico”)(collectively referred herein as “Defendants”). Plaintiff brings this matter

seeking damages for the various violations of the laws of the United States and State of Illinois

arising from Defendants’ acts and omissions resulting in harm to M.F.

                               JURISDICTION AND VENUE

       2.     This case is brought under Title IX of the Educational Amendments of 1972, 20

U.S.C. § 1681, to redress the sex discrimination against Plaintiff (Count I); Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794 (Count II); Title II of the ADA, 42 U.S.C. § 12132 (Count


                                                1
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 2 of 18 PageID #:2



III); 42 U.S.C. § 1983 to redress the deprivation under color of law of Plaintiff’s rights as

secured by the United States Constitution (Counts IV-VI), and various state law claims (Counts

VII-IX).

        3.      This Court has jurisdiction of the action under 28 U.S.C. §§ 1331 and 1367.

Venue is proper under 28 U.S.C. § 1391(b).

        4.      On information and belief, all or most of the parties reside in this judicial district,

and the events giving rise to the claims here all occurred within this district.

                                              PARTIES

        5.      M.F. is the mother of N.F. She is and was a citizen of the United States and

citizen of the State of Illinois.

        6.      N.F., a minor, is a citizen of the United States and citizen of the State of Illinois.

        7.      Defendant Board is a body politic and corporate under the laws of the State of

Illinois. Defendant Board maintains offices at 42 W. Madison Street, Chicago, Illinois.

        8.      Defendant Board is and was responsible for the governance, organizational, and

financial oversight of the staff and administration of Chicago Public Schools (“CPS”), the third

largest school district in the United States of America. Defendant Board, acting through its

agents, servants, and/or employees, is engaged in, among other things, the provision of

education, care, and development services. Defendant Board is responsible for its own acts or

omissions and the conduct of its employees and/or agents under respondeat superior.

        9.      Defendant Errico is and/or was an employee of Defendant Board. At all times

relevant herein, Defendant Errico worked as a Special Education Teacher at Foster Park Fine and




                                                   2
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 3 of 18 PageID #:3



Performing Arts Magnet Cluster Elementary School located at 8530 South Wood, City of

Chicago, County of Cook, State of Illinois.

         10.   At the time of the incident in this complaint, Defendant Errico was engaged in the

complained of conduct while acting within the scope of his employment and under color of state

law. Defendant Errico is sued in his individual capacity and as agent and/or employee of Defendant

Board.

                            FACTS COMMON TO ALL COUNTS

         11.   At all relevant times herein, Foster Park Fine and Performing Arts Magnet Cluster

Elementary School (“Foster Park School”) provided instructional programing for students with

specialized educational, physical, and emotional needs.

         12.   At all relevant times herein, M.F. attended Foster Park School as a student.

         13.   At all relevant times herein, Defendant Board owned, operated, managed,

maintained, and controlled Foster Park School and the employees and/or agents therein.

         14.   At all relevant times herein, M.F. had an individualized educational plan (“IEP”),

which addressed M.F.’s various intellectual and cognitive disabilities.

         15.   At all relevant times herein, Defendant Errico was employed by the Board.

         16.   At all relevant times herein, Defendant Errico worked at Foster Park School in the

capacity of Special Education Teacher where he was required to provide M.F. educational

instruction.

         17.   On May 23, 2018, Defendant Errico was in a copy/printing room with M.F. when

Defendant Errico made sexual contact with M.F. by fondling her breasts in exchange for snacks

from the vending machines.


                                                3
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 4 of 18 PageID #:4



         18.    When M.F. told Defendant Errico to stop touching her, Defendant Errico

threatened M.F. with consequences.

         19.    At all relevant times herein, Foster Park School had a video surveillance system in

place, but this system was inoperable and not functioning during the dates and times of M.F.’s

abuse.

         20.    Earlier in the 2017-2018 school year, Defendant Errico had been accused of

sexual abuse of another student where he was allegedly observed by staff putting his hands

between a student’s legs and engaging in other inappropriate conduct.

         21.    Despite this prior conduct, Defendant Errico was not reported to the Department

of Children and Family Services (“DCFS”) by any employee and/or agent of the Board for this

earlier incident.

         22.    At all relevant times herein, there was in effect a certain statute, 105 ILCS 5/1, et

seq., commonly known as the Illinois School Code.

         23.    At all relevant times herein, Defendant Board, by and through their agents and/or

employees, had a duty to abide by the policies set forth in the Illinois School Code.

         24.    At all relevant times herein, there was in effect a certain statute, 325 ILCS 5/1, et

seq., Commonly known as the Abused or Neglected Child Reporting Act.

         25.    At all relevant times herein, Defendant Board’s employees and/or agents had a

duty to abide by the policy set forth in the Abused or Neglected Child Reporting Act.

         26.    At all relevant times herein, Defendant Board’s employees and/or agents were

mandated reporters as defined in the Abused or Neglected Child Reporting Act.




                                                  4
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 5 of 18 PageID #:5



       27.     Under 325 ILCS 5/4, the Abused or Neglected Child Reporting Act provides that

school personnel having reasonable cause to believe a child known to them in their professional

or official capacity may be an abused child shall immediately report or cause a report to be made

to DCFS.

       28.     Under 89 Ill. Adm. Code § 300 app. B. at 8, sexual exploitation is a Priority I

harm which generates the initiation of an immediate investigation by DCFS.

       29.     As a result of this mandated reporting proscribed by law, Defendant Board’s

employees and/or agents were divested of the exercise of discretion and the determination of

policy based on the failure to report.

       30.     At all relevant times herein, Defendant Board defined all school-based personnel

as mandated reporters and, where reasonable cause to believe the child known to him or her in

their official capacity may have been abused or neglected children, they are required to

immediately call the DCFS Hotline.

       31.     Defendant Board knew or should have known that its agents, servants, and/or

employees and other school-based personnel needed training, direction, and supervision on

mandated reporting, but the Board was deliberately indifferent to provide adequate training on

mandated reporting.

       32.     At all relevant times herein, Defendant Board required all agents, servants, and/or

employees and other school-based personnel to pass a background checks, screening, and

reference checks. Defendant Board, acting with deliberate indifference to safety of the students,

deliberately disregarded these screening requirements and allowed persons not fulfilling these

screening requirements to have exposure to children.


                                                5
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 6 of 18 PageID #:6



       33.     At all relevant times herein, Board adopted its Comprehensive Non-

Discrimination Title IX and Sexual Harassment Policy, Section 102.8, 16-0525-PO1, which

prohibited any type of inappropriate physical contact with students or any other conduct that

might be considered discrimination or harassment.

       34.     At all relevant times herein, Board adopted “Guidelines Regarding Maintaining

Professional Staff/Student Boundaries” which established guidelines regarding maintaining

professional staff and student boundaries in order to protect students from sexual misconduct and

abuse and these guidelines applied to all staff members including teachers, coaches, counselors,

administrators, volunteers, and other third parties interact with students.

       35.     According to these guidelines, any personal contact between students and staff

members must always be appropriate to the circumstances, nonsexual, and unambiguous in

meaning and in line with the educational mission of the district. Any violations of these

guidelines were to be reported.

       36.     Further, these guidelines prohibited staff being alone with an individual student

out of the view of others, unless indicated on a student’s individualized education plan (“IEP”),

504 plans, or required service.

       37.     On August 16, 2018, the Preliminary Report, “Preventing and Responding to

Sexual Misconduct against Student in Chicago Public Schools” was released.

       38.     According to this Report, the investigative team found “systematic deficiencies in

CPS’ efforts to prevent and respond to incidents of sexual misconduct” occurring at all levels of

the schools, the networks, the Central Office, and the Board, and that, “[w]hile there were

policies and procedures about sexual misconduct on the books, employees were not consistently


                                                  6
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 7 of 18 PageID #:7



trained on them, and there were no mechanisms to ensure that they were being uniformly

implemented or to evaluate their effectiveness.” Id.

       39.     Despite the foregoing policies regarding sexual discrimination and student-staff

boundaries, Defendant Board acted, as a matter of custom, policy, or widespread practice, in a

manner that was deliberately indifferent to the plainly obvious risk of sexual misconduct to its

students by its lack of training and enforcement on policies intended to prevent sexual

harassment or discrimination. Consequently, this deliberate indifference to the training and

enforcement of these policies allowed sexual predators to act without fear of punishment for

sexual misconduct and created an unsafe environment for victims of sexual abuse.

       40.     As a result of the Board’s continuing, widespread, persistent pattern of

unconstitutional misconduct by its employees; the deliberate indifference to or tacit authorization

of such conduct by the Board’s policymaking officials after notice of the misconduct; and/or the

Board’s custom of failing to report incidents of sexual abuse, M.F. was sexually abused.

                                COUNT I
           TITLE IX OF THE EDUCATION AMENDMENTS OF 1972
  BOARD OF EDUCATION OF THE CITY OF CHICAGO d/b/a CITY OF CHICAGO
     SCHOOL DISTRICT 299 d/b/a CHICAGO PUBLIC SCHOOLS (“BOARD”)

       41.     Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 40 as paragraph 41 herein.

       42.     Title IX of the Education Amendments of 1972 (“Title IX”) states that:

       No person in the United States shall, on the basis of sex, be excluded from participation,
       in be denied the benefits of, or be subjected to discrimination under any education
       program or activity receiving Federal financial assistance.

20 U.S.C. § 1681, et seq.

       43.     Plaintiff M.F. belongs to a protected group under Title IX.
                                                7
      Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 8 of 18 PageID #:8



       44.       Defendant Board provides educational institutions with programs and activities

and is a recipient of federal funds for educational programs and activities as defined under Title

IX.

       45.       As described more fully above, M.F. was subjected to discrimination and

harassment by Defendant Errico.

       46.       The discrimination and harassment suffered by M.F. was based on sex as

described above.

       47.       Defendant Board permitted M.F. to be discriminated against and harassed based

on membership in a certain class of individuals.

       48.       Defendant Board treated M.F. differently than other similarly-situated individuals

not belonging to the class of M.F.

       49.       The discrimination and harassment were so severe and pervasive that it altered the

conditions of M.F.’s education.

       50.       Defendant Board had actual direct notice of Defendant Errico’s misconduct but

were deliberately indifferent to his misconduct.

       51.       Defendant Board had knowledge of Defendant Errico’s misconduct with authority

to institute corrective measures but failed to do so.

       52.       As a direct and proximate result of the conduct of the Board, Plaintiff M.F.

suffered harm.

WHEREFORE, Plaintiff respectfully requests:

       a.        Compensatory damages in an amount to be determined at trial;

       b.        An award of reasonable attorneys’ fees, costs, and litigation expenses; and


                                                   8
       Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 9 of 18 PageID #:9



        c.     Such other relief as the Court may deem just or equitable.

                                COUNT II
              SECTION 504 OF THE REHABILITATION ACT
  BOARD OF EDUCATION OF THE CITY OF CHICAGO d/b/a CITY OF CHICAGO
     SCHOOL DISTRICT 299 d/b/a CHICAGO PUBLIC SCHOOLS (“BOARD”)

        53.    Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 52 as paragraph 53 herein.

        54.    Section 504 of the Rehabilitation Act provides:

               No otherwise qualified individual with a disability…shall, solely by reason of her
               or his disability, be excluded from the participation in, be denied the benefits of,
               or be subjected to discrimination under any program or activity receiving federal
               financial assistance…

29 U.S.C. § 794(a).

        55.    Defendant Board provides programs or activities within the meaning of the

Rehabilitation Act.

        56.    Defendant Board receives state and federal financial assistance.

        57.    M.F. is a qualified individual with a disability as defined by the Rehabilitation

Act.

        58.    M.F. was discriminated against by Defendant Board by reason of her disability.

        59.    As described more fully above, M.F. was subjected to discrimination and

harassment by Defendant Errico based on her disability as described above.

        60.    Defendant Board, by and through its agents and/or employees, treated M.F.

differently than other similarly-situated individuals not belonging to the class of M.F.

        61.    The discrimination and harassment were so severe and pervasive that it altered the

conditions of M.F.’s education.

                                                 9
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 10 of 18 PageID #:10



        62.    Defendant Board had actual direct notice of Defendant Errico’s misconduct but

was deliberately indifferent to his misconduct.

        63.    Defendant Board had knowledge of Defendant Errico’s misconduct with authority

to institute corrective measures but failed to do so.

        64.    As a result of the Board’s actions and inactions described above, M.F. was subject

to discrimination in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a).

        65.    As a direct and proximate result of the foregoing acts or omissions, M.F. suffered

harm.

WHEREFORE, Plaintiff respectfully requests:

        a.     Compensatory damages in an amount to be determined at trial;

        b.     An award of reasonable attorneys’ fees, costs, and litigation expenses; and

        c.     Such other relief as the Court may deem just or equitable.

                               COUNT III
          TITLE II OF THE AMERICANS WITH DISABILITIES ACT
  BOARD OF EDUCATION OF THE CITY OF CHICAGO d/b/a CITY OF CHICAGO
     SCHOOL DISTRICT 299 d/b/a CHICAGO PUBLIC SCHOOLS (“BOARD”)

        66.    Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 65 as paragraph 66 herein.

        67.    Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132,

provides that “no qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.”

        68.    Defendant Board is a public entity as that term is defined in 42 U.S.C. § 12132.

        69.    M.F. is a qualified individual with disabilities as defined by the ADA.
                                                  10
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 11 of 18 PageID #:11



        70.    M.F. has been intentionally discriminated against where she was excluded from,

and denied the benefits of, an activity directed, controlled, and overseen by Defendant Board, in

violation of Title II of the ADA, 42 U.S.C. § 12132.

        71.    As described more fully above, M.F. was subjected to discrimination and

harassment based on her disability as described above.

        72.    Defendant Board treated M.F. differently than other similarly-situated individuals

not belonging to the class of M.F.

        73.    The discrimination and harassment were so severe and pervasive that it altered the

conditions of M.F.’s education.

        74.    Defendant Board had actual direct notice of Defendant Errico’s misconduct but

was deliberately indifferent to his misconduct.

        75.    Defendant Board had knowledge of Defendant Errico’s misconduct with authority

to institute corrective measures but failed to do so.

        76.    Defendant, by virtue of the conduct described herein, discriminated against M.F.

because of her disabilities in violation of Title II of the ADA, 42 U.S.C. § 12132.

        77.    As a direct and proximate result of the foregoing acts or omissions, M.F. suffered

harm.

WHEREFORE, Plaintiff respectfully requests:

        a.     Compensatory damages in an amount to be determined at trial;

        b.     An award of reasonable attorneys’ fees, costs, and litigation expenses; and

        c.     Such other relief as the Court may deem just or equitable.




                                                  11
     Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 12 of 18 PageID #:12



                                          COUNT IV
                          42 U.S.C. § 1983 – EQUAL PROTECTION
                                     DANIEL R. ERRICO

        78.    Plaintiff realleges and incorporates each of the paragraphs of this Complaint

contained in paragraphs 1 through 77 as paragraph 78 as if restated herein.

        79.    Under the Fourteenth Amendment to the U.S. Constitution, Plaintiff M.F. is

entitled to equal treatment under the laws.

        80.    As described above and pleading in the alternative, Defendant Errico abused,

harassed, and otherwise discriminated against M.F. based on sex and/or disability in violation of

his constitutional rights under the Fourteenth Amendment to the U.S. Constitution.

        81.    Defendant Errico victimized M.F. based on his membership in a certain class of

individuals.

        82.    Defendant Errico treated M.F. differently than other similarly-situated individuals

not belonging to the class of M.F.

        83.    The differential treatment of M.F. was intentional and arbitrary, motivated by

nefarious and discriminatory purposes, and was not rationally-related to any governmental

interest.

        84.    The acts of Defendant Errico were objectively unreasonable, and undertaken with

malice, willfulness, and reckless indifference to the rights of others, including M.F.

        85.    As a direct and proximate result of the foregoing conduct of Defendant Errico,

Plaintiff M.F. suffered harm.

WHEREFORE, Plaintiff respectfully requests:

        a.     Compensatory and punitive damages in an amount to be determined at trial;


                                                 12
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 13 of 18 PageID #:13



       b.      An award of reasonable attorneys’ fees, costs, and litigation expenses; and

       c.      Such other relief as the Court may deem just or equitable.

                                       COUNT V
              42 U.S.C. § 1983 – UNREASONABLE SEARCH AND SEIZURE
                                   DANIEL R. ERRICO

       86.     Plaintiff realleges and incorporates each of the paragraphs of this Complaint

contained in paragraphs 1 through 40 as paragraph 86 as if restated herein.

       87.     Under the Fourth and Fourteenth Amendments to the U.S. Constitution, Plaintiff

M.F. is entitled to freedom from unreasonable searches and seizures.

       88.     At all times relevant herein, Defendant Errico acted under color of law.

       89.     Based on Defendant Errico’s conduct discussed more fully above, Defendant

Errico unreasonably searched and seized M.F. in violation of her rights under the Fourth and

Fourteenth Amendments to the U.S. Constitution.

       90.     The misconduct described in this Count is not rooted in any form of

discrimination including sex or disability.

       91.     The acts of Defendant Errico were objectively unreasonable, and undertaken with

malice, willfulness, and reckless indifference to the rights of others.

       92.     As a direct and proximate result of the foregoing conduct of Defendant Errico,

Plaintiff M.F. suffered harm.

WHEREFORE, Plaintiff respectfully requests:

       a.      Compensatory and punitive damages in an amount to be determined at trial;

       b.      An award of reasonable attorneys’ fees, costs, and litigation expenses; and

       c.      Such other relief as the Court may deem just or equitable

                                                 13
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 14 of 18 PageID #:14



                                          COUNT VI
                       42 U.S.C. § 1983 – DUE PROCESS VIOLATION
                                     DANIEL R. ERRICO

       93.     Plaintiff realleges and incorporates each of the paragraphs of this Complaint

contained in paragraphs 1 through 40 as paragraph 93 as if restated herein.

       94.     Under the Fourteenth Amendment to the U.S. Constitution, Plaintiff M.F.

possesses a right to bodily integrity.

       95.     Based on Defendant Errico’s conduct of improperly touching M.F.’s breasts as

more fully stated above, Defendant Errico denied M.F. due process under the law as protected by

the Fourteenth Amendment to the U.S. Constitution.

       96.     Defendant Errico’s conduct of improperly touching M.F.’s breasts unlawfully

denied M.F. due process of law in a manner that shocks the conscience.

       97.     At all times relevant herein, Defendant Errico acted under color of law.

       98.     The misconduct described in this Count is not rooted in any form of

discrimination including sex or disability.

       99.     As a direct and proximate result of the foregoing conduct of Defendant Errico,

Plaintiff M.F. suffered harm.

WHEREFORE, Plaintiff respectfully requests:

       a.      Compensatory and punitive damages in an amount to be determined at trial;

       b.      An award of reasonable attorneys’ fees, costs, and litigation expenses; and

       c.      Such other relief as the Court may deem just or equitable.




                                               14
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 15 of 18 PageID #:15



                                COUNT VII
                               NEGLIGENCE
            BOARD OF EDUCATION OF THE CITY OF CHICAGO (“BOARD”)

       100.    Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 99 as paragraph 100 herein.

       101.    Defendant Board, by and through its agents and/or employees, knew or should

have known that Defendant Errico’s conduct of touching Plaintiff M.F.’s breasts was improper.

       102.    Defendant Board, by and through its agents and/or employees, owed a duty to

M.F. to report Defendant Errico’s conduct to law enforcement or DCFS.

       103.    Defendant Board, by and through its agents and/or employees, was negligent in

the following ways:

       a.      Failed to report improper touching to appropriate law enforcement or DCFS as
               required by state law;

       b.      Failed to prevent the improper touching of Plaintiff M.F. by Defendant Errico;

       c.      Failed to reasonably direct, instruct, supervise, monitor, and train its agents,
               servants, and/or employees to ensure timely and proper reporting of sexual abuse;

       d.      Failed to reasonably direct, instruct, supervise, monitor, and train its agents,
               servants, and/or employees to be aware of the care and treatment needed for each
               student, including Plaintiff M.F.; and

       e.      Failed to adequately conduct reference checks, background checks, or
               employment screening of agents, servants, and/or employees.

       104.    As a direct and proximate result of one or more of the aforesaid negligent acts

and/or omissions, Defendant Board breached its duty and caused harm to Plaintiff M.F.

WHEREFORE, Plaintiff respectfully requests:

       a.      Compensatory damages in an amount to be determined at trial;

                                               15
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 16 of 18 PageID #:16



       b.      An award of reasonable costs and litigation expenses; and

       c.      Such other relief as the Court may deem just or equitable.

                                COUNT VIII
                       WILLFUL AND WANTON CONDUCT
            BOARD OF EDUCATION OF THE CITY OF CHICAGO (“BOARD”)

       105.    Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 104 as paragraph 105 herein.

       106.    Defendant Board, by and through its agents and/or employees, with notice of a

substantial danger of harm, knew that Defendant Errico’s conduct of touching Plaintiff M.F.’s

breasts was improper.

       107.    Defendant Board, by and through its agents and/or employees, had a duty to

notify law enforcement or DCFS of Defendant Errico’s conduct against Plaintiff M.F.

       108.    Defendant Board, by and through its agents and/or employees, breached said duty

where it failed to report Defendant Errico’s conduct to law enforcement or DCFS despite notice

of a substantial danger of harm to M.F.

       109.    Defendant Board, by and through its agents and/or employees, was willful and

wanton in the following ways:

       a.      Failed to report improper touching to appropriate law enforcement or DCFS as
               required by state law with utter indifference to or in conscious disregard for the
               safety of others;

       b.      Failed to prevent the improper touching of Plaintiff M.F. by Defendant Errico
               with utter indifference to or in conscious disregard for the safety of others;

       c.      Failed to reasonably direct, instruct, supervise, monitor, and train its agents,
               servants, and/or employees to ensure timely and proper reporting of sexual abuse
               with utter indifference to or in conscious disregard for the safety of others;


                                               16
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 17 of 18 PageID #:17



       d.      Failed to reasonably direct, instruct, supervise, monitor, and train its agents,
               servants, and/or employees to be aware of the care and treatment needed for each
               student, including Plaintiff M.F., with utter indifference to or in conscious
               disregard for the safety of others; and

       e.      Failed to adequately conduct reference checks, background checks, or
               employment screening of agents, servants, and/or employees with utter
               indifference to or in conscious disregard for the safety of others.

       110.    Defendant Board’s conduct was with reckless indifference or conscious disregard

to the safety of M.F. with utter indifference to or in conscious disregard for the safety of others.

       111.    As a direct and proximate result of one or more of the aforesaid willful and

wanton acts and/or omissions, Defendant Board caused harm to Plaintiff M.F.

WHEREFORE, Plaintiff respectfully requests:

       a.      Compensatory damages in an amount to be determined at trial;

       b.      An award of reasonable costs and litigation expenses; and

       c.      Such other relief as the Court may deem just or equitable.

                                COUNT IX
                                BATTERY
            BOARD OF EDUCATION OF THE CITY OF CHICAGO (“BOARD”)
                           AND DANIEL R. ERRICO

       112.    Plaintiff realleges and incorporates the allegations contained in paragraphs 1

through 111 as paragraph 112 herein.

       113.    Defendant Board, by and through its agent and/or employee Defendant Errico,

unlawfully touched the breasts of M.F. without consent of M.F.

       114.    Defendants’ touching was of an insulting or provoking nature.

       115.    As a direct and proximate result of the aforesaid acts and/or omissions by

Defendants, Plaintiff M.F. sustained injuries.

                                                 17
    Case: 1:19-cv-01759 Document #: 1 Filed: 03/13/19 Page 18 of 18 PageID #:18



WHEREFORE, Plaintiff respectfully requests:

      a.     Compensatory damages and punitive damages, if available, in an amount to be
             determined at trial;

      b.     An award of reasonable costs and litigation expenses; and

      c.     Such other relief as the Court may deem just or equitable.

                                       JURY DEMAND

      Plaintiff respectfully demands a trial by jury.

                                                        Respectfully submitted,

                                                        /s/ James C. Pullos
                                                        James C. Pullos


James C. Pullos
CLIFFORD LAW OFFICES, P.C.
120 N. LaSalle St., Suite 3100
Chicago, IL 60602
(312)899-9090
jcp@cliffordlaw.com
Attorneys for Plaintiff




                                               18
